Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 1 of 25

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA

WEST PALM BEACH DIVISION

CASE NO.:

ROBERT JACKSON,
Plaintiff,
Vs.
SHARP TRANSIT, LLC
A North Carolina Corporation,
SHARP TRANSIT OF ROYAL PALM BEACH, LLC
/
COMPLAINT FOR DAMAGES

COMES NOW, Plaintiff, ROBERT JACKSON, on behalf of herself and other
individuals similarly situated, and hereby sues Defendant, SHARP TRANSIT, LLC, and SHARP
TRANSIT OF ROYAL PALM BEACH LLC., (Hereinafter collectively “SHARP”) allege as
follows:

I: NATURE OF THE CLAIM

1. Plaintiff is black male employed by Defendant, SHARP at its primary location in
Royal Palm Beach, Florida. Plaintiff alleges that Defendant, SHARP maintained a pattern and
practice of discrimination against Plaintiff and other similarly situated employees on account of
race, with respect to the terms and conditions pf Plaintiffs employment and discriminated

against Plaintiff individually. Plaintiff likewise alleges that Defendant, SHARP created an

unlawful hostile work environment for Plaintiff individually, and other similarly situated black
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 2 of 25

employees based on race, and that Plaintiff was retaliated against for complaining about the
racially disparate treatment.
Ii: JURISDICTION AND VENUE

2. This is an action for damages in excess of the jurisdictional limits of this Court,
for violations of Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, 42
U.S.C, $1983, and Chapter 760 of the Florida Statutes. This Court has subject matter jurisdiction
pursuant to 42 U.S.C. 2000 €, et seq., 42 U.S.C. § 1981, 42 U.S.C. § 1983 and U,S.C., § 1391(b).

3. Plaintiff further invokes the pendent jurisdiction of this Court to hear and decide
claims arising under state law, in that the claims arise out of the same nucleus of operative facts
and are such that they would ordinarily be expected to be tried in one judicial proceeding.

III: PARTIES

4, Plaintiff, ROBERT JACKSON, is an individual who resides in Greenacres
Florida. At all material times, Jackson, a black male, was employed as a delivery truck
driver/warehouse worker at Defendant, SHARP’s principle Florida offices located at 1171 N.
State Road Seven, Royal Palm Beach, Florida.

5. Defendant, SHARP TRANSIT, LLC is a North Carolina Corporation, who at all
material times was authorized to do business and doing business in the State of Florida. At all
material times, Defendant, SHARP TRANSIT, LLC, employed fifteen (15) or greater employees
for each regular working day in each of twenty (20) or more calendar weeks in the current and/or
preceding calendar year, and is otherwise an “employer” within the meaning of Title VII, and the
Florida Civil Rights Act.

6. Defendant, SHARP TRANSIT OF ROYAL PALM BEACH, LLC, is a North

Carolina Corporation, who at all material times was authorized to do business and doing business
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 3 of 25

in the State of Florida. At all material times, Defendant, SHARP TRANSIT OF ROYAL PALM
BEACH, LLC, employed fifteen (15) or greater employees for each regular working day in each
of twenty (20) or more calendar weeks in the current and/or preceding calendar year, and is
otherwise an “employer” within the meaning of Title VII, and the Florida Civil Rights Act.

7. At all material times, Defendant’s, SHARP TRANSIT, LLC and SHARP
TRANSIT OF ROYAL PALM BEACH, LLC, functioned as Plaintiff's “single employer” in that
their business operations were interrelated; their labor relations were controlled by the same
officers directors and managers, Defendant, SHARP TRANSIT OF ROYAL PALM BEACH,
LLC was wholly owned by Defendant, SHARP TRANSIT, LLC... shared the same active board

members and officers,

8, At all material times Defendants, SHARP served as a dedicated hauler and
warehouse for Aldi Grocery, with terminals located throughout the East Coast of the United
States, including its principle Florida offices and distribution terminal located at 1171 N. State

Road Seven, Royal Palm Beach, Florida.
IV: EXHAUSTION OF ADMINISTRATIVE REMEDIES

9. Plaintiff timely filed her charge of race, color discrimination and retaliation with
the Equal Employment Opportunity Commission (EEOC) and/ Florida Commission On Human
Relations on November 15, 2019. Copies of Plaintiffs EEOC Charge is attached as Exhibit
“A”,

10. More than 180 days have elapsed since Plaintiff dual-filed her charge with the
EEOC and FCHR, and as such, on May 27, 2020 the EEOC issued Plaintiff a Notice of Right To

Sue. Copy of the EEOC Notice of Right To Sue are attached hereto as EXHIBIT “B”.
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 4 of 25

11, All other conditions precedent to the initiation of this cation have been performed,
satisfied, or waived.

V: FACTUAL ALLEGATIONS

12. Plaintiff, JACKSON was hired as a truck driver by Defendant, SHARP in or
about March, 2019, during which time he worked at the Defendants, principle Florida offices and
distribution terminal located at 1171 N. State Road Seven, Royal Palm Beach, Florida,

13. Throughout his employment, Plaintiff JACKSON was discriminated against and
harassed based on her race, by being treated differently than similarly situated non-Black
employees, and by being harassed and treated dissimilarly because of race.

14, Specifically, (1) Plaintiff, and other similarly situated black employees received
less favorable, less lucrative, and less frequent job assignments and endured longer training
periods than non-black, and predominantly Hispanic similarly situated coworkers, thereby
resulting in unequal pay for black employees: (2) Plaintiff and other similarly situated black
employees were denied payment for work performed, including extra clean out and deliveries;
(3) Plaintiff, and other similarly situated black employees were subjected to longer training
periods, subjecting black employees to longer periods of lower “training pay” than non-black
employees; (4) Plaintiff and other similarly situated employees received disparate disciplinary
action than non-black employees, which included more frequent and sever discipline for the
same or similar violation; (5) Plaintiff and other similarly situated employees were subjected to
pervasive racially derogatory slurs, including the use of the word “nigger” and “monkey” within
Defendant’s facility by non-black to describe black employees, without repercussion, More
specifically, “you have to watch those niggers” and calling the cab of the trucks driven by black

employees “the monkey’s seat”,
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 5 of 25 .

15. Plaintiff complained about the companies’ discriminatory policies and actions
however nothing was done to address the complained of discriminatory conduct,

16. Instead in April, 2019, in retaliation for his complaints of discrimination, Plaintiff
was called into the office of management, was told that he smelled bad, and was terminated
without further reason. When Plaintiff explained that he showered every morning, he was told
something to the effect, “I guess your people just smell bad”.

COUNT I:
DISCRIMINATION VIOLATION OF 42 U.S.C. §1981
(PATTERN AND PRACTICE AND INDIVIDUAL DISCRIMINATION}

17, Plaintiff repeats and realleges by reference each and every allegation contained in
paragraphs | through 16 and incorporates the same herein as though fully set forth.

18. Defendant discriminated against Plaintiff, and other similarly situated black
employees due to Plaintiff's race and skin color, in violation of the Civil Rights Act of 1866, 42
U.S.C. § 1981.

19. Defendants engaged in a practice and pattern of unlawful discrimination on the
basis of race by subjecting Plaintiff, and other similarly situated black employees to disparate
treatment in the terms and conditions of employment, and by terminating Plaintiffs employment
based upon her race and color. Such discrimination was part of Defendant’s regular practice and
pattern.

20. Defendants pattern and practice of discrimination against Plaintiff and other Black
employees included, but was not limited to the following: (1) Plaintiff, and other similarly situated
black employees received less favorable, less lucrative, and less frequent job assignments and
routs than non-black, and predominantly Hispanic similarly situated coworkers, thereby resulting

in unequal pay for black employees; (2) Plaintiff and other similarly situated black employees were
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 6 of 25

denied payment for work performed, including extra clean out and deliveries; (3) Plaintiff, and
other similarly situated black employees were subjected to longer training periods, subjecting
black employees to longer periods of “training pay” than non-black employees; (4) Plaintiff and
other similarly situated employees received disparate disciplinary action than non-black
employees, which included more frequent and sever discipline for the same or similar violation;
(5) Plaintiff and other similarly situated employees were subjected to pervasive racially derogatory
slurs, including the use of the word “nigger” and “monkey” within Defendant’s facility by non-
black to describe black employees, without repercussion, More specifically comments including
but not limited to, “you have to watch those niggers” and calling the cab of the trucks driven by
black employees, “the monkey’s seat”.

21. | Upon information and belief, Defendant’s pattern, and practice of discrimination
in Defendant’s terms and conditions of employment for Plaintiff and other similarly situated
black employees was designed to injure, reduce, and/or eliminate blacks from Defendants
company,

22, Defendant's reasons for its actions concerning Plaintiff's discharge were pretextual
and an attempt to conceal Plaintiffs racially motivated discharge.

23, There is not a legitimate non-discriminatory business reason for Defendant's
termination of Plaintiff.

24, Non-black employees have not been terminated, or otherwise similarly disciplined
for the same reason given by Defendant for Plaintiff’s termination,

25. Asa direct and proximate result of defendant's willful, knowing, and intentional
discrimination against him, Plaintiff has suffered a loss of earning and other employment benefits

and job opportunities as well as emotional pain and suffering, mental anguish, embarrassment,
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 7 of 25

inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to general and
compensatory damages in amounts to be proven at trial.

26. The outrageous conduct of Defendant described above was done with oppression
and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design,
and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or
supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,
Plaintiff is entitled to punitive or exemplary damages ftom Defendant in a sum according to proof
to be presented at trial.

27. Plaintiff has retained the undersigned counsel. Defendants discrimination against
Plaintiff violates the Civil Rights Act of 1966 and renders Defendant liable for Plaintiffs
attorneys’ fees and costs.

28. WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against
Defendant for back pay and benefits due and payable, front pay and benefits, compensatory and

_ punitive damages, reasonable attorney's fees and cost incurred in this action and for such other

relief as is just and proper under the circumstances.

COUNT Il: VIOLATION OF 42 U.S.C. §1981
(HOSTILE WORK ENVIRONMENT BASED UPON RACE)

30. Plaintiff repeats and realleges by reference each and every allegation contained in
paragraphs | through 16 and incorporates the same herein as though fully set forth.

31. Defendant engaged in a pattern of unlawful employment practices, in violation of
Title VII, 42 U.S.C. Section. 1981, by subjecting Plaintiff and other similarly situated black

employees to a hostile work environment based upon race.
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 8 of 25

32, Plaintiff, JACKSON was hired as a truck driver by Defendant, SHARP in or
about March, 2019, during which time he worked at the Defendants, principle Florida offices and
distribution terminal located at 1171 N. State Road Seven, Royal Palm Beach, Florida.

33. ‘Throughout his employment Defendants management and employees engaged in
racially derogatory conduct towards, Plaintiff and other similarly situated black employees
including but not limited to the following: (1) Plaintiff, and other similarly situated black
employees received less favorable, less lucrative, and less frequent job assignments and routs than
non-black, and predominantly Hispanic similarly situated coworkers, thereby resulting in unequal.
pay for black employees; (2) Plaintiff and other similarly situated black employees were denied
payment for work performed, including extra clean out and deliveries; (3) Plaintiff, and other
similarly situated black employees were subjected to longer training periods, subjecting black
employees to longer periods of “training pay” than non-black employees; (4) Plaintiff and other
similarly situated employees received disparate disciplinary action than non-black employees,
which included more frequent and sever discipline for the same or similar violation; (5) Plaintiff
and other similarly situated employees were subjected to pervasive racially derogatory slurs,
including the use of the word “nigger” and “monkey” within Defendant’s facility by non-blacks
to describe black employees, without repercussion, More specifically comments including but not
limited to, “you have to watch those niggers” and calling the cab of the trucks driven by black

employees “the monkey’s seat” and “your people just smell bad”.

34. Prior to his termination, Plaintiff complained about the unlawful and racially
motivated treatment.
35. In April 2019, in retaliation for his complaints of discrimination, Plaintiff was

called into the office of management, was told that he smelled bad, and was terminated without
Case 9:20-cv-81304-WPD Document1 Entered on FLSD Docket 08/12/2020 Page 9 of 25

further reason, When Plaintiff explained that he showered every morning, he was told something
to the effect, “I guess your people just smell bad”.

36. The hostile environment imposed upon Plaintiff was so severe and pervasive as to
aifect the terms, conditions, and privileges of Plaintiff's employment.

37. As a direct and proximate result of defendant's willful, knowing and intentional
disparate treatment of Plaintiff, and other black employees, Plaintiff has suffered a loss of earning
and other employment benefits and job opportunities as well as emotional pain and suffering,
mental anguish, embarrassment, inconvenience and loss of enjoyment of life. Plaintiffis thereby
entitled to general and compensatory damages in amounts to be proven at trial.

38. The outrageous conduct of Defendant described above was done with oppression
and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design,
and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or
supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,
Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to proof
to be presented at trial.

39. Plaintiff has retained the undersigned counsel. Defendants discrimination against
Plaintiff violates the Civil Rights Act of 1966 and renders Defendant liable for Plaintiff’ s
attorneys’ fees and costs.

40. WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against
Defendant for back pay and benefits due and payable, front pay and benefits, compensatory and
punitive damages, reasonable attorney's fees and cost incurred in this action and for such other

rebef as is just and proper under the circumstances.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 10 of 25

COUNT I: VIOLATION OF TITLE VII
(UNLAWFUL TERMINATION BASED UPON RACE)

41, Plaintiff repeats and realleges by reference each and every allegation contained in
paragraphs 1 through 16 and incorporates the same herein as though fully set forth.

42, Defendant engaged in a pattern of unlawful employment practices, in violation of
Section 703(a) of Title VII, 42 U.S.C. Section 2000e, by terminating her employment because of
her race.

43. Specifically, during the course of his employment (1) Plaintiff, and other similarly
situated black employees received less favorable, less lucrative, and less frequent job assignments
and routs than non-black, and predominantly Hispanic similarly situated coworkers, thereby
resulting in unequal pay for black employees; (2) Plaintiff and other similarly situated black
employees were denied payment for work performed, including extra clean out and deliveries; (3)
Plaintiff, and other similarly situated black employees were subjected to longer training periods,
subjecting black employees to longer periods of “training pay” than non-black employees; (4)
Plaintiff and other similarly situated employees received disparate disciplinary action than non-
black employees, which included more frequent and sever discipline for the same or similar
violation; (5) Plaintiff and other similarly situated employees were subjected to pervasive racially
derogatory slurs, including the use of the word “nigger” and “monkey” within Defendant’s facility
by non-black to describe black employees, without repercussion. More specifically comments
including but not fimited to, “you have to watch those niggers” and calling the cab of the trucks
driven by black employees “the monkey’s seat”, and “your people just smell”,

44. Prior to her termination, Plaintiff complained about the unlawful and racially

motivated treatment.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 11 of 25

45, In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was
called into the office of management, was told that he smelled bad, and was terminated without
further reason. When Plaintiff explained that he showered every morning, he was told something

to the effect, “I guess your people just smell bad”,

46. Defendant's reasons for its actions concerning Plaintiff's discharge were overt and
racially motivated.
47, There is not a legitimate non-discriminatory business reason for Defendant's

termination of Plaintiff after twenty years of employment.

48. As a direct and proximate result of defendant's willful, knowing, and intentional
discrimination against him, Plaintiff has suffered a loss of earning and other employment benefits
and job opportunities as well as emotional pain and suffering, mental anguish, embarrassment,
inconvenience and loss of enjoyment of life, Plaintiff is thereby entitled to general and
compensatory damages in amounts to be proven at trial.

49. The outrageous conduct of Defendant described above was done with oppression
and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design,
and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or
supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,
Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to proof
to be presented at trial.

50, As a direct and proximate result of Defendant's violation of existing law, as
described herein below, Plaintiff has been compelled to retain the services of counsel and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery
of attorneys’ fees and costs pursuant to 42 U.S.C. 2000e-5(k) and Federal Rule of Civil Procedure

34.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 12 of 25

WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances,

COUNT IV: VIOLATION OF TITLE VII
(HOSTILE WORK ENVIRONMENT BASED UPON RACE)

51. Plaintiff repeats and realleges by reference each and every allegation contained in
paragraphs 1 through 15 and incorporates the same herein as though fully set forth.

52. Defendant engaged in a pattern of unlawful employment practices, in violation of
Section 703(a) of Title VU, 42 U.S.C. Section 2000e, by subjecting Plaintiff to a hostile work
environment based upon race,

53. ~~ Plaintiff, JACKSON was hired as a truck driver by Defendant, SHARP in or
about March, 2019, during which time he worked at the Defendants, principle Florida offices and
distribution terminal located at 1171 N, State Road Seven, Royal Palm Beach, Florida.

54. Throughout his employment Defendants management and employees engaged in
racially derogatory conduct towards, Plaintiff and other similarly situated black employees
including but not limited to the following: (1) Plaintiff, and other similarly situated black
employees received less favorable, less lucrative, and less frequent job assignments and routs than °
non-black, and predominantly Hispanic similarly situated coworkers, thereby resulting in unequal
pay for black employees; (2) Plaintiff and other similarly situated black employees were denied
payment for work performed, including extra clean out and deliveries; (3) Plaintiff, and other
similarly situated black employees were subjected to longer training periods, subjecting black

employees to fonger periods of “training pay” than non-black employees; (4) Plaintiff and other
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 13 of 25

similarly situated employees received disparate disciplinary action than non-black employees,
which included more frequent and sever discipline for the same or similar violation; (5) Plaintiff
and other similarly situated employees were subjected to pervasive racially derogatory slurs,

33 6.

including the use of the word “nigger” and “monkey” “your people smell’? within Defendant’s
facility by non-blacks to describe black employees, without repercussion,

55. Prior to his termination, Plaintiff complained about the unlawful and racially
motivated treatment.

56. In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was
called into the office of management, was told that he smelled bad, and was terminated without
further reason. When Plaintiff explained that he showered every morning, he was told something
to the effect, “I guess your people just smell bad”.

37. The hostile environment imposed upon Plaintiff was so severe and pervasive as to
affect the terms, conditions, and privileges of Plaintiff's employment.

58. As a direct and proximate result of defendant's willful, knowing and intentional
disparate treatment of Plaintiff, and other black employees, Plaintiff has suffered a loss of earning
and other employment benefits and job opportunities as well as emotional pain and suffering,
mental anguish, embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby
entitled to general and compensatory damages in amounts to be proven at trial.

59, The outrageous conduct of Defendant described above was done with oppression
and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design,
and purpose of injuring Plaintiff Defendant through its officers, managing agents and/or
supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to proof

to be presented at trial.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 14 of 25

60. As a direct and proximate result of Defendant's violation of existing law, as
described herein below, Plaintiff has been compelled to retain the services of counsel and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery
of attorneys’ fees and costs pursuant to 42 U.S.C. 2000e-5(k) and Federal Rule of Civil Procedure
54,

WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances,

COUNT V:
RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED II 1991 42 U.S.C. 200E ET. SEQ.

61. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1
through 16 as if full set forth herein again at length.

62. Since at least March 2019, Defendant, employer engaged in unlawful employment
practices in violation of Sections 703(e) and Section 704{a) of Title VII, 42 U.S.C. Section 20002
(a) and Section 2000e-3(a) in that, Plaintiff was subject to a hostile work environment, and treated
in a disparate manner, based on her race, as set forth herein above.

63. Prior to his termination, Plaintiff complained about the unlawful and racially
motivated treatment described herein.

64. In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was

called into the office of management, was told that he smelled bad, and was terminated without
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 15 of 25

further reason. When Plaintiff explained that he showered every morning, he was told something
to the effect, “I guess your people just smell bad”.

65. The effect of the conduct complained of herein above, has been to deprive Plaintiff
of equal employment opportunities, employment contract opportunities and otherwise adversely
affect her status as an employee in retaliation for her opposition to unlawful employment practices.

66. The unlawful conduct of Defendant described above was done with oppression and
malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design, and
purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or supervisors,
authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was made aware of
Plaintiffs complaints of racial hostile work environment and disparate treatment based on race,
failed to take any disciplinary or remedial action. Instead terminated Plaintiff, JACKSON because
he complained of the unlawful conduct. By reason thereof, Plaintiff is entitled to punitive or
exemplary damages from Defendant in a sum according to proof to be presented at trial.

67, Defendant’s unlawful acts of discrimination and retaliation were intentional and
done with malice or reckless indifference to Plaintiffs rights protected under Federal law.

68. As a direct and proximate result of Defendant’s violation of existing law, as
described herein, Plaintiff has been compelled to retain the services of counsel and has thereby
incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery of
attorney’s fees and costs pursuant to 42 U.S.C. 2000e-5(1s) and Federal Rule of Civil Procedure
54.

WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 16 of 25

COUNT VI: RETALIATION IN VIOLATION OF TITLE 42
U.S.C. 1981 ET, SEQ.

69. Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1
through 16 as if full set forth herein again at length.

70. Since at least March 2019, Defendant, employer engaged in unlawful employment
practices in violation of Sections 703(e) and Section 704(a) of Title VU, 42 U.S.C. Section 20002
(a) and Section 2000e-3(a) and $2 U.S.C. §1981 in that, Plaintiff was subject to a hostile work
environment, and treated in a disparate manner, based on her race, as set forth herein above. -

72. Prior to his termination, Plaintiff complained about the unlawful and racially
motivated treatment described herein.

73. In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was
called into the office of management, was told that he smelled bad, and was terminated without
further reason. When Plaintiff explained that he showered every morning, he was told something
to the effect, “I guess your people just smell bad”.

74, The effect of the conduct complained of herein above, has been to deprive Plaintiff
of equal employment opportunities, employment contract opportunities and otherwise adversely
affect her status as an employee in retaliation for her opposition to unlawful employment practices.

75. The unlawful conduct of Defendant described above was done with oppression and
malice; with a reckless and conscious disregard for Plaintiffs rights; and with intent, design, and
purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or supervisors,
authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was made aware of
Plaintiff's complaints of racial hostile work environment and disparate treatment based on race,

failed to take any disciplinary or remedial action. Instead terminated Plaintiff, JACKSON because
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 17 of 25

he complained of the unlawful conduct. By reason thereof, Plaintiff is entitled to punitive or
exemplary damages from Defendant in a sum according to proof to be presented at trial.

76. Defendant’s unlawful acts of discrimination and retaliation were intentional and
done with malice or reckless indifference to Plaintiff's rights protected under Federal law.

77. As a direct and proximate result of Defendant’s violation of existing law, as
described herein, Plaintiff has been compelled to retain the services of counsel and has thereby
incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery of
attorney’s fees and costs pursuant to 42 U.S.C. 1981 and Federal Rule of Civil Procedure 54.

WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances.

COUNT VII:
VICLATION THE FLORIDA CIVIL RIGHTS ACT OF £992, FLA. STAT. 760 ET SEQ.
(DISCHARGE & HOSTILE WORK. ENVIRONMENT BASED UPON RACE)

78. Plaintiff repeats and realleges by reference each and every allegation contained in
paragraphs 1 through 16 and incorporates the same herein as though fully set forth.

79. Defendant engaged in a pattern of unlawful employment practices, in violation of
Section 703(a) of Title VIT, 42 U.S.C. Section 2000e, by terminating her employment because of
her race.

80. Specifically, during the course of his employment (1) Plaintiff, and other similarly
situated black employees received less favorable, less lucrative, and less frequent job assignments
and routs than non-black, and predominantly Hispanic similarly situated coworkers, thereby

resulting in unequal pay for black employees; (2) Plaintiff and other similarly situated black
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 18 of 25

employees were denied payment for work performed, including extra clean out and deliveries; (3)
Plaintiff, and other similarly situated black employees were subjected to longer training periods,
subjecting black employees to longer periods of “training pay” than non-black employees; (4)
Plaintiff and other similarly situated employees received disparate disciplinary action than non-
black employees, which included more frequent and sever discipline for the same or similar
violation; (5) Plaintiff and other similarly situated employees were subjected to pervasive racially
derogatory slurs, including the use of the word “nigger” and “monkey” within Defendant’s facility
by non-black to describe black employees, without repercussion, More specifically comments
including but not limited to, “you have to watch those niggers” and calling the cab of the trucks
driven by black employees “the monkey’s seat”.

81. Prior to his termination, Plaintiff complained about the unlawful and racially
motivated treatment.

82. In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was
called into the office of management, was told that he smelled bad, and was terminated without
further reason. When Plaintiff explained that he showered every morning, he was told something

to the effect, “I guess your people just smell bad”.

83. Defendant's reasons for its actions concerning Plaintiff's discharge were overt and
racially motivated.
84. There is not a legitimate non-discriminatory business reason for Defendant's

termination of Plaintiff after twenty years of employment.
85. The hostile environment imposed upon Plaintiff was so severe and pervasive as to

affect the terms, conditions, and privileges of Plaintiff's employment.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 19 of 25

86. Asa direct and proximate result of defendant's willful, knowing, and intentional
discrimination against him, Plaintiff has suffered a loss of earning and other employment benefits
and job opportunities as well as emotional pain and suffering, mental anguish, embarrassment,
inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to general and
compensatory damages in amounts to be proven at trial.

87. The outrageous conduct of Defendant described above was done with oppression
and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design,
and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or
supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,
Plaintiffis entitled to punitive or exemplary damages from Defendant in a sum according to proof
to be presented at trial.

88. As a direct and proximate result of Defendant's violation of existing law, as
described herein below, Plaintiff has been compelled to retain the services of counsel and has
thereby incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery
of attorneys’ fees and costs pursuant to Florida Statute 760, Et Seq.

WHEREFORE, Plaintiff, JACIKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances,

COUNT VII:
RETALIATION IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992,
FLA. STAT. 760 ET SEQ

89. Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 16 and incorporates the same herein as though fully set forth.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 20 of 25

90. Since at least March 2019, Defendant, employer engaged in unlawful employment
practices in violation of the Florida Civil Rights Act Fl. Stat 760, Et Seq., in that, Plaintiff was
subject to a hostile work environment, and treated in a disparate manner, based on her race, as set
forth herein above.

91. Prior to her termination, Plaintiff complained about the unlawful and racially
motivated treatment described herein.

92. In April, 2019, in retaliation for his complaints of discrimination, Plaintiff was
called into the office of management, was told that he smelled bad, and was terminated without
further reason. When Plaintiff explained that he showered every morning, he was told something
to the effect, “I guess your people just smell bad”.

93. The effect of the conduct complained of herein above, has been to deprive Plaintiff
of equal employment opportunities, employment contract opportunities and otherwise adversely
affect her status as an employee in retaliation for her opposition to unlawful employment practices.

94. The unlawful conduct of Defendant described above was done with oppression and
malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design, and
purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or supervisors,
authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was made aware of
Plaintiffs complaints of racial hostile work environment and disparate treatment based on race,
failed to take any disciplinary or remedial action. Instead terminated Plaintiff, JACKSON because
he complained of the unlawful conduct. By reason thereof, Plaintiff is entitled to punitive or
exemplary damages from Defendant in a sum according to proof to be presented at trial.

95.  Defendant’s unlawful acts of discrimination and retaliation were intentional and

done with malice or reckless indifference to Plaintiff's rights protected under Federal iaw.
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 21 of 25

96. As a direct and proximate result of Defendant’s violation of existing law, as
described herein, Plaintiff has been compelled to retain the services of counsel and has thereby
incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery of
attorney’s fees and costs pursuant to Florida Statute 760, Et, Seq.

WHEREFORE, Plaintiff, JACKSON respectfully demands judgment against Defendant
for back pay and benefits due and payable, front pay and benefits, compensatory and punitive
damages, reasonable attorney's fees and cost incurred in this action and for such other relief as is

just and proper under the circumstances.

Dated this 11" day of August, 2020.

Respectfully Submitted,
ROUSSO BOUMEL LAW FIRM

9350 South Dixie Highway
Suite # 1520

Miami, Florida 331456

Telf: (305) 670-6669

By:  /s/ Darren J. Rousso, Esq.
DARREN J. ROUSSO, ESQ.
Florida Bar #0097410
darren@roussolawfirm.com
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 22 of 25

EXHIBIT “A”
4
LY 2; 3204-WPD. Document 1

Entered on E

SD Docket 08/12/2020_ Page 23 of 25

 

  

HARGE OF DISCRIMINATION

‘affected by the Privacy Act of 1974. See enclosed Privacy Act
- Statement and ete Information before completing this form.

Charge Presented Ta: Agency(ies} Charge No(s): -

SAJFEPA
EEOC

 

 

Florida Commission On Human Relations _
State or focal Agency, if any

and EEOC

 

Name (indicate Mr, Ms,, Mrs.)

UR. Poteet vee. TAK |

Irth

ul 23 SY

Home Phone fines, Area Code)

(7%b \lea}-0089

 

 

 

Street Address

Clty, State and ZIP Cede

3001 Nw Jat Terrace, Mian Gardens, Fl 2205

 

Named is the Employer, Labor Organization, Employrient Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Name

No. Employees, Members

 

 

SHACP Trane IT, LLC 15+ (754).300"1335
(iN. Stare Pd, Royal flilm Sep, Fi_33+4 ___

SHAZP Trancir OF Bosal Calin Bah, LLC

 

 

fof a0" lic

15+

 

ie Address

[B55 Long Ferry fd, Salis

City, State ane Code

 

DISCRIMINATION BASELLON (Check andropriate box(es). }

[XK ]eace [Xfeo.or
RETALIATION [foe

| joTHER (spect) ~= Preqnancy

 

ome NO AVHb

DATE(S) DISCRIMINATION TOOK PLACE
_ Earliest Latest
NATIONAL ORIGIN Me f ia
sO omc uth 2014 — Fi } 2014
| |cenetic INFORMATION’
, [ —fcontinuine ACTION

 

 

THE PARTICULARS ARE (# additional paper is needed, attach extra sheet(s}): .

complaints.

the Civil Rights Act of 1964, as amended and 42 U.S. c. 1981.

I was employed asa truck driver with ‘Sharp Transit from approximately March of 2019 through April 2019,

_was hired at The Sharp Transit facility located at 1171 N. State Road 7, Royal Palm Beach, Florida. During the Se
term of my employment, myself and other black employees have been treated disimilarily to other similarly
situated, non-black amployees by management at the facility. Such disparate treatment included but was not
limited to: (1) Intentional assignment of less favorable, less profitable loads/routs, irrespective of seniority, -
thereby resulting In unequal pay for black employees; (2) A Racially hostile working environment, which
included numerous racially derogatory slurs and comments; and (3) Disparate disciplinary action amongst black
and non-black employees. [ complained to management about the unequal! pay and pervasive racism within the
facility, however management failed to take reasonable measures the alfeviate, and actually participated | in, the
racially disparate treatment and hostile work environment. In April 2019, | was terminated i in retaliation for my :

| believe that lama victim of discrimination because of my race (Black), and retaliation | in violation of Title vit of

4 ~

 

| want this charge filed with beth the EEOC and the State or local Agency, if any. | will
advise the agencies if | change my address or phone number and | will cooperate fully
jwith them in the processing of my charge in accordance with their procedures.

NOTARY — When necessary for State and Local Agency Requirements

 

 

| declare under penalty of perjury that the above is true and correct.

 

  

Charging Party Signature

 

| swear or affirm that | have read the above charge and that itis true fo the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 

 
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 24 of 25

EXHIBIT “B”
Case 9:20-cv-81304-WPD Document 1 Entered on FLSD Docket 08/12/2020 Page 25 of 25

 

 

FEOC Form 161-B (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Robert Jackson From: Miami District Office
3001 Nw 171 Terrace Miami Tower, 100 S E 2nd Street
Miami Gardens, FL 33056 Suite 1500

Miami, FL 33131

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Susan Diaz,
§10-2020-01175 Investigator (786) 648-5870

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VI of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request, Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

LIE) UE!

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be fost.

[|

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time,

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA sults must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you fite suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Bie AL ee 05/27/2020

Enclosures(s} Michael J. Farrell, (Date Mailed)
District Director

Ge. Respondent Representative Charging Party Representative
Nicole Crawford, Esq. Darren Rousso, Esq.
SHARP TRANSIT LLC 9350 S. Dixie Hwy, Ste 1520
1355 Long Ferry Road Miami, FL 33156

Salisbury, NC 28146
